       Case 1:15-cv-02451-SCJ Document 163 Filed 10/24/18 Page 1 of 5




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

JILL ALTMAN, individually and on behalf )
of a class,                             )
                                        )              Civil Action No.:
                     Plaintiff,         )              1:15-cv-02451-SCJ-JKL
                                        )
       vs.                              )
                                        )
WHITE HOUSE BLACK MARKET,               )
INC., and DOES 1-10,                    )
                                        )
                     Defendants.        )

                      SUPPLEMENT TO
       JOINT MOTION TO STAY SETTLEMENT PROCEEDINGS

     The parties hereby supplement their Joint Motion to Stay Settlement

Proceedings [ECF No. 162] to advise the Court that on October 24, 2018, a petition

for rehearing en banc was filed in Price, et al. v. Godiva Chocolatier, Inc., Case

No. 16-16486 (11th Cir.) (a/k/a Muransky v. Godiva Chocolatier, Inc.).

      Respectfully submitted this 24th day of October, 2018.

                                     /s/ Barry Goheen
                                     Barry Goheen
                                     J. Anthony Love
                                     King & Spalding LLP
                                     1180 Peachtree Street N.E.
                                     Atlanta, Georgia 30309-3521
                                     Tel: (404) 572-4600
                                     Fax: (404) 572-5100
                                     Email: bgoheen@kslaw.com
Case 1:15-cv-02451-SCJ Document 163 Filed 10/24/18 Page 2 of 5




                            Email: tlove@kslaw.com
                            Attorneys for Defendant White House Black
                            Market, Inc.

                            /s/ Michael S. Hilicki
                            (admitted pro hac vice)
                            Keith J. Keogh
                            Michael S. Hilicki
                            Keogh Law, Ltd.
                            55 West Monroe St., Suite 3390
                            Chicago, IL 60603
                            Telephone: (312) 726-1092
                            keith@keoghlaw.com
                            mhilicki@keoghlaw.com

                           One of the attorneys for the Class




                              2
       Case 1:15-cv-02451-SCJ Document 163 Filed 10/24/18 Page 3 of 5




                        CERTIFICATE OF COMPLIANCE

      The undersigned certifies that 14-point Times New Roman was used for this

document and that it has been formatted in compliance with Local Rule 5.1.

      DATED: October 24, 2018.

                                     /s/ Michael S. Hilicki
                                     Michael S. Hilicki




                                        3
        Case 1:15-cv-02451-SCJ Document 163 Filed 10/24/18 Page 4 of 5




                          CERTIFICATE OF SERVICE

      This is to certify that I have this day served a true and correct copy of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following counsel of record:

Barry Goheen
J. Anthony Love
King & Spalding LLP
1180 Peachtree Street N.E.
Atlanta, Georgia 30309-3521
Tel: (404) 572-4600
Fax: (404) 572-5100
Email: bgoheen@kslaw.com
Email: tlove@kslaw.com

      DATED: October 24, 2018.

                                        /s/ Michael S. Hilicki
                                        Michael S. Hilicki
Case 1:15-cv-02451-SCJ Document 163 Filed 10/24/18 Page 5 of 5
